Citation Nr: 0807309	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-32 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for migratory joint 
pain.

2.  Entitlement to service connection for a chest rash. 

3.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the lumbar and thoracic spine.

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the cervical spine, to include the 
issue of entitlement to a compensable evaluation prior to 
July 23, 2005.  

5.  Entitlement to a compensable rating for arthritis of the 
left shoulder.

6.  Entitlement to a compensable rating for arthritis of the 
right shoulder.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from the active military in February 
2004, with more than 20 years of service in the Navy and 
Army.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.

The issue of a chest rash is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No disability has been diagnosed that is manifested by 
migratory joint pain.

2.  The veteran demonstrated full range of motion in his back 
at his VA examination.

3.  The veteran demonstrated reduced range of motion in his 
cervical spine at his first VA examination following his 
discharge from service.

4.  The current medical evidence fails to show muscle spasm 
or guarding that is severe enough to cause either an abnormal 
gait or an abnormal spinal contour.

5.  The objective medical evidence fails to show neurological 
manifestations from either cervical or lumbar spine 
disabilities.

6.  No evidence has been presented showing that the veteran 
was prescribed bed rest to treat incapacitating episodes of 
either back or neck pain.

7.  The veteran has presented x-ray evidence of arthritis in 
both shoulders.

8.  The evidence shows that the veteran has full range of 
motion in each shoulder.


CONCLUSIONS OF LAW

1.  Criteria for service connection for migratory joint pain 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Criteria for a rating in excess of 10 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DCs) 5003, 5242 (2007).

3.  Criteria for a 10 percent rating for a cervical spine 
disability were met as of March 1, 2004, but the criteria for 
a rating in excess of 10 percent for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5242 
(2007).

4.  Criteria for a 10 percent rating for arthritis in 2 major 
joints (right and left shoulder) have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.71a, 
DCs 5003, 5201 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he should be service connected for 
migratory joint pain, which was noted on a Physical 
Evaluation Board (and was noted to affect primarily the 
veteran's hands, feet, and elbows).

Service medical records show a number of complaints of joint 
pains; and the veteran was diagnosed with multiple 
arthralgias.  It was thought on occasion that the veteran 
might have some degenerative joint disease; however, no 
arthritis was shown by x-rays.  For example, x-rays of the 
veteran's hands in June 2001 showed normal hands.  

Following service, private treatment records continue to show 
a diagnosis of arthralgias.

In its denial of the veteran's claim of entitlement to 
service connection for migratory joint pain, the RO indicated 
that it had granted service connection for those joints which 
were impacted by arthritis (e.g. the cervical and lumbar 
spine, the shoulders, and the right knee); however, no 
disability was found with respect to the additional joint 
pains.

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001). 

Arthralgia is defined as "[p]ain in a joint, especially one 
not inflammatory in character."  Stedman's Medical 
Dictionary 149 (27th ed. 2000)).  As such, arthralgia is not 
considered to be a disability for VA compensation purposes.  
In the absence of proof of an underlying disability, the 
criteria for service connection have not been met, and the 
veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Traumatic arthritis of the lumbar, thoracic, and cervical 
spine

The veteran is currently assigned a 10 percent rating for 
degenerative joint disease of the thoracolumbar spine which 
was made effective March 1, 2004.  He was also initially 
assigned a noncompensable evaluation for his cervical spine 
disability effective March 1, 2004.  However, during the 
course of the appeal the noncompensable evaluation was 
increased to 10 percent, effective from July 2005.  His spine 
disabilities are evaluated under DC 5242.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  A 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees; when forward flexion of the cervical spine is 
greater than 30 degrees, but not greater than 40 degrees; 
when the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees, but not greater than 235 
degrees; when the combined range of motion of the cervical 
spine is greater than 170 degrees, but not greater than 335 
degrees; when there is muscle spasm, guarding, or localized 
tenderness that does not resulting in abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when forward flexion of the cervical 
spine is greater than 15 degrees, but not greater than 30 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; when the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or when muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A physical review board indicated in March 2005 that the 
veteran injured himself while repelling in 1990.  The veteran 
was assessed with slight pain in his back and neck.

The veteran underwent a VA examination in July 2005 at which 
he was noted to walk normally, without the use of a cane, 
crutch, or walker.  The veteran also denied the use of any 
brace.  The veteran stated that his pain had gotten worse 
since 2000 and he reported occasional pain that radiated down 
his legs.  He also complained of neck pain every day.  The 
veteran denied any surgery on his neck or back; and he denied 
any constitutional symptoms such as weight loss, fevers, 
malaise, dizziness, numbness, weakness, or bowel/bladder 
incontinence.  The veteran had no problems with his 
activities of daily living, and he did home exercises with a 
bowflex. 

At the examination no obvious deformities of the cervical, 
thoracic or thoracolumbar spines were noted.  The veteran 
was minimally tender to palpation over his paraspinal 
muscles.  Nevertheless, the veteran had full forward flexion 
in his cervical spine from 0-45 degrees.  He had extension 
from 0-35 degrees, left lateral flexion from 0-40, and 
bilateral rotation from 0-70 degrees.  The combined range of 
motion of his cervical spine was 300 degrees.  There was no 
radiculopathy upon range of motion from the veteran's neck, 
and no increase in lordosis or kyphosis of the spine.  No 
spasms were palpated.  No fixed deformities were noted. 

With regard to the veteran's thoracolumbar spine, he had 
forward flexion from 0-90 degrees, extension from 0-30 
degrees, and bilateral rotation from 0-30.  The combined 
range of motion of his lumbar spine was 240 degrees.  The 
veteran did report pain past 60 degrees of flexion.  There 
were no radicular signs, and straight leg raises were 
negative bilaterally.  Motor testing was 5/5 in all muscle 
groups and there were no sensory deficits to light touch.  
Deep tendon reflexes were 2+ and symmetrical in all four 
extremities.  There were no deformities noted, no ankylosing 
noted, and no increase in lumbar lordosis or kyphosis.  
Additionally no fatigability or weakness was demonstrated 
with range of motion testing, and no muscle spasms were 
palpated.

No outpatient treatment records were presented that showed 
any range of motion testing; and the veteran showed full 
range of motion in his lumbar spine at his VA examination in 
July 2005.   As such, the veteran's range of motion in his 
lumbar spine exceeds the 85 degree limit required for even a 
10 percent rating; and while the 300 degrees of combined 
cervical spine motion satisfies the criteria for a 10 percent 
rating, it falls well short of the 170 degree combined 
limitation of motion   necessary for a rating in excess of 10 
percent.  Therefore, the medical evidence fails to satisfy 
the rating criteria for a rating in excess of 10 percent 
based on limitation of motion.

In reaching this conclusion, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  In this case, the 
examiner did note some pain in the lumbar spine on forward 
flexion.  However, given that the veteran still had full 
range of motion, the evidence does not warrant a rating in 
excess of the 10 percent that is already assigned for either 
the lumbar or cervical spine.  Furthermore, the examiner 
indicated that there was no fatigability or weakness 
demonstrated on range of motion testing of either the lumbar 
or cervical spines.

The veteran asserted in his October 2005 notice of 
disagreement that a higher rating was warranted for his 
spinal disabilities.  The veteran argued that muscle spasms 
had resulted in guarding severe enough to prevent him from 
doing his duties.  In support of his contention, the veteran 
submitted service medical records including a January 1993 
record that noted a muscle spasm in the upper parathoracic 
region; a May 1994 record showing minimal scoliosis (that 
might be positional in nature); a December 1994 record 
showing muscle spasm; and a September 1999 record showing 
muscle spasm.  

The Board notes that to warrant a rating in excess of 10 
percent, the muscle spasm must be of such severity that it 
results in either an abnormal gait or an abnormal spinal 
contour.  However, at his VA examination in July 2005, the 
veteran was noted to walk normally without the need for any 
assistive devices.  He was able to walk on his heels and toes 
without problem; and the examiner found no postural 
abnormalities.  Furthermore, the examiner specifically found 
that no ankylosing was noted, and there was no increase in 
either lumbar lordosis or kyphosis.  Additionally, no muscle 
spasms were detected.

Therefore, regardless of what was shown in service, the 
current medical evidence fails to show muscle spasm or 
guarding that is severe enough to cause either an abnormal 
gait or an abnormal spinal contour; and a rating in excess of 
10 percent is not available based on those criteria. 

In addition to the rating which is assigned for the 
orthopedic manifestations of lumbar and cervical spine 
disabilities, the revised regulations also mandate that a 
separate rating should be considered for any associated 
objective neurologic abnormalities of the disability, 
including, but not limited to, bowel or bladder impairment.  

The veteran complained in his notice of disagreement that he 
was developing paraesthesia (numbness and tingle in fingers 
hand, arms and scalp), neuralgia, and muscle weakness and 
fatigue in his neck and arms.  However, the objective medical 
evidence fails to show any neurologic manifestations as a 
result of either the cervical or the lumbar spine 
disabilities.
 
In September 2004, the veteran was found to be neurologically 
intact without any sensory deficit.

A private treatment record from the Neurology Clinic in 
February 2005 reflected that the veteran had variable 
weakness of both upper and lower limbs with give on testing 
strength in the deltoids, biceps, triceps, hip flexors and 
quadriceps.  Nevertheless, the veteran had 2+ reflexes in the 
arms, knees and ankles; and his sensory examination was 
normal.  The veteran's gait was normal and he could stand on 
his toes and heels well and do deep knee bends.  No spinal 
deformity was noted and the veteran had full movement of his 
neck.  

At the veteran's VA examination in July 2005, there was no 
radiculopathy seen with rotation of the veteran's neck.  
Similarly, motor testing showed 5/5 in all of the veteran's 
extremities; and there were no sensory deficits to light 
touch. Deep tendon reflexes were also 2+ and symmetrical.  

As such, while the veteran has voiced subjective complaints 
of neurological symptomatology, the objective medical 
evidence fails to support his contentions.  As such, an 
additional rating, based on a neurological component of 
either the veteran's cervical or lumbar spine disabilities, 
is not warranted.

Spinal disabilities may also be rated based on manifestations 
of intervertebral disc syndrome (IVDS).  IVDS is rated based 
on incapacitating episodes (periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician).  
A 10 percent rating is assigned when incapacitating episodes 
have a total duration of at least 1 week but less than 2 
weeks during the past 12 months.  A 20 percent rating is 
assigned when incapacitating episodes have a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; and a 40 percent rating is assigned when 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

However, the veteran's claims file is void of any evidence 
that bed rest has been prescribed to treat either his 
cervical or his lumber spine disabilities.

With regard to the veteran's cervical spine, he met the 
criteria for a 10 percent rating at his first VA examination 
after applying for compensation, as the combined range of 
motion for his cervical spine was 300 degrees.  The RO's 
rationale for initially assigning a noncompensable rating was 
that the Physical Evaluation Board had found a normal 
examination, and therefore the first time the veteran was 
shown to meet the criteria for a 10 percent rating for a 
cervical spine disability was at his July 2005 VA 
examination.  However, because the July 2005 VA examination 
was the first occasion that the veteran had the opportunity 
to show that a compensable rating was warranted, and it 
demonstrated that fact, it may be reasonable concluded this 
level of impairment was present from the beginning of the 
appeal period.  Prior testing was insufficient for rating 
purposes as, for example, it did not provide range of motion 
measurements.  Therefore, the 10 percent rating for the 
veteran's cervical spine disability should be granted as of 
the date he was discharged from service.

As such, the criteria for a rating in excess of 10 percent 
have not been met with regard to either the veteran's 
cervical spine disability or his lumbar spine disability, and 
those claims are denied.  The 10 percent evaluation for the 
cervical spine disability, however, is effective from March 
1, 2004.  
 
Arthritis of the shoulders

The veteran's shoulders are currently rated as noncompensable 
under 38 C.F.R. § 4.71a, DC 5201.  Under DC 5201, a 20 
percent rating is assigned when range of motion of either arm 
is limited to shoulder level.  

The veteran underwent a VA examination in July 2005 at which 
he indicated that his shoulders had been bothering him for 
about 5 years, but he denied any specific trauma to the 
shoulders.  The veteran reported that the pain occurred 
mostly when working above his head.  The veteran was not 
using any shoulder brace and he had never had any shoulder 
surgery, injections, or physical therapy.  There was also no 
history of dislocation or recurrent subluxation.  The veteran 
indicated that his pain was mostly activity-related, and no 
swelling, heat, redness, instability, or locking was found by 
the examiner.  The examiner found no obvious deformity and 
indicated that the veteran had full range of motion in both 
shoulders, with both flexion and abduction from 0-180 degrees 
bilaterally.  Additionally the examiner found no pain or 
weakness with resisted abduction or external rotation.  The 
veteran was diagnosed with right should impingement.

Clearly, the range of motion of the arms is beyond shoulder 
level.  Even considering whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, 
the examiner found that it was impossible to express any such 
limitation in terms of degrees lost with any medical 
certainty.  Given that the veteran demonstrated full range of 
motion, even if pain restricted the veteran's range of motion 
somewhat, it does not appear the limitation would approach 
shoulder level.

As such, a compensable rating is not available based on 
limitation of motion of either shoulder.  

The veteran acknowledged this conclusion in his substantive 
appeal, but he suggested that a 10 percent rating was 
warranted based on x-ray evidence of osteoarthritis in 2 
major joints.  

In this regard, under 38 C.F.R. § 4.71a, DC 5003, 
degenerative arthritis (hypertrophic or osteoarthritis) when 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be assigned for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, Note 
(1).  In the absence of limitation of motion, a 10 percent 
rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; while a 20 percent rating is assigned when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

For the purpose of rating disability from arthritis, the 
shoulder is considered to be a major joint.  38 C.F.R. 
§ 4.45. 

A radiologic report from 2001 (a bone scan), yielded results 
interpreted as showing increased uptake at the veteran's 
acromioclavicular joints (right worse than left) that were 
considered most likely from osteoarthritis.  Considering that 
to be the case, this would show the veteran has arthritis in 
two major joints, without any limitation of motion.  This 
satisfies the criteria for a 10 percent rating under DC 5003.  

A rating in excess of 10 percent is not warranted as there 
has been no showing that the veteran's shoulder arthritis has 
caused any incapacitating exacerbations.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case, notice was provided by letters dated in 
November 2004 and March 2006 and by the August 2005 statement 
of the case, and any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

Private treatment records and service medical records have 
been obtained.  The veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for migratory joint pain is denied.

A rating in excess of 10 percent for traumatic arthritis of 
the lumbar and thoracic spine is denied.

An increased 10 percent rating cervical spine arthritis from 
March 1, 2004 is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 10 percent for traumatic arthritis of 
the cervical spine is denied.

A 10 percent rating for arthritis in the veteran's shoulders 
is granted.

REMAND

The veteran's claim of entitlement to service connection for 
a skin rash of the chest was denied on the grounds that no 
evidence of a current, chronic rash had been presented.  The 
RO relied on the Physical Evaluation Board's finding of 
normal skin.  The veteran disagreed with the denial and 
submitted service medical records showing treatment for 
seborrheic dermatitis and papulosquamous dermatitis with mild 
parakeratosis.  

Service medical records show that in August 2000, the veteran 
was noted to have a perpetual rash on his chest (and the 
veteran was noted to have scaling on his chest); in July 
2001, the veteran was diagnosed with a chronic rash; in 
August 2001 he was diagnosed with a confluent erythematous 
macular rash on his chest (which was noted to have been there 
for 8 years and had not been cured by HC cream, Pitrex, 
antifungal powders or other unknown creams); in September 
2001, he was diagnosed with papulosqumous dermatitis, and 
another treatment record showed a chronic rash; and in July 
2002, he was diagnosed with irritated seborrheic keratosis.

The Board notes that, to date, VA has neither afforded the 
veteran an examination nor solicited a medical opinion with 
respect to the onset and/or etiology of any skin condition.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is in-service evidence of a skin rash, 
and the veteran maintains that the rash is still present 
today.  However, the veteran has not been provided with an 
examination to investigate any current skin disability.  This 
should be done.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide the names of any doctors who are 
treating his skin condition; then obtain 
any such records.

2.  Schedule the veteran for a VA 
dermatological examination.  The veteran's 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner should diagnose 
any skin condition; and provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any currently skin condition was 
either caused by, or began during, the 
veteran's time in service.  A complete 
rationale for any opinion offered should 
be provided.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


